     Case 2:19-cv-02842-CJC-E Document 15 Filed 04/19/19 Page 1 of 2 Page ID #:79




 1
 2
 3
 4
 5
 6
 7
 8                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                                 WESTERN DIVISION
10
        CHRIS KOBIN, individually and
11      on behalf of others similarly
                                                     Case No. 2:19-cv-02842-CJC (Ex)
12      situated,
13                      Plaintiff,
                                                    ORDER GRANTING UNOPPOSED
14              v.                                  MOTION TO SERVE AS LOCAL
                                                    COUNSEL WITHOUT HAVING AN
15      BIG PICTURE LOANS, LLC,                     OFFICE WITHIN THIS DISTRICT
        ASCENSION TECHNOLOGIES,
16      LLC F/K/A BELLICOSE
17      CAPITAL, LLC, MATT
        MARTORELLO,
18
                        Defendants.
19
20
21
22             Having considered Plaintiff’s Unopposed Motion to Serve as Local Counsel
23     Without Having an Office Within This District, the Court is of the opinion that the
24     Motion should be and hereby is GRANTED.
25             It is therefore ORDERED that Caddell & Chapman serve as local counsel for
26     Plaintiff without maintaining an office within this District.
27
       Case No. 2:19-cv-02842-CJC (Ex)
28
                ORDER GRANTING UNOPPOSED MOTION TO SERVE AS LOCAL COUNSEL WITHOUT
                               HAVING AN OFFICE WITHIN THIS DISTRICT
     Case 2:19-cv-02842-CJC-E Document 15 Filed 04/19/19 Page 2 of 2 Page ID #:80




 1           It is further ordered that Caddell & Chapman lawyer, John Scofield, will not
 2     be required to associate with local counsel maintaining an office within this District
 3     for purposes of seeking to be admitted to practice pro hac vice in this litigation.
 4
 5
 6     Dated: April 19, 2019                    ______________________________________
                                                  Hon. Cormac J. Carney
 7                                                United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28     Case No. 2:19-cv-02842-CJC (Ex)          –2–

                                               ORDER
